DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-10 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to Weichmann et al. (Pub No. 20120069864) disclose the DIODE PUMPED SOLID-STATE LASER WITH IMPROVED PUMP LIGHT ABSORPTION. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claim 1.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “wherein the resonant cavity is provided with an anisotropic laser crystal therein, an absorption spectrum of the anisotropic laser crystal comprises a [Symbol font/0x70] polarization direction absorption spectrum and a a [Symbol font/0x73] polarization direction absorption spectrum, wherein the  [Symbol font/0x70]  polarization direction absorption spectrum and the a [Symbol font/0x73] polarization direction absorption spectrum have a peak pump region, and a left-wing pump region or a right-wing pump region located on both sides of the peak pump region, and a pump light wavelength ) outputted by the semiconductor pump laser is located in the left-wing pump region or the right-wing pump region”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JESSICA MANNO, can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828